           Case 7:21-mj-03136-UA Document 3 Filed 03/25/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                United States Attorney
                                                Southern District of New York

                                                United States District Courthouse
                                                300 Quarropas Street
                                                White Plains, New York 10601


                                                March 25, 2021


BY EMAIL
The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Cesar Leonel Colindres-Morales, 21 Mj. 3136

Dear Judge McCarthy,

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed.

                                         Very truly yours,

                                         AUDREY STRAUSS
                                         United States Attorney



                                      by: _____________________________
                                          Benjamin A. Gianforti
                                          Assistant United States Attorney
                                          (914) 993-1919




   SO ORDERED:

   _______________________________
     ______________________   _____ 3-25-21
   JUDITH
    UDITH C.C McCARTHY
               M CARTHY
   United States Magistrate Judge
